UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-4604


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

RICKY ALLEN MOORE,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. James A. Beaty, Jr.,
District Judge. (1:12-cr-00018-JAB-1)


Submitted:   February 5, 2013             Decided:   February 27, 2013


Before AGEE, WYNN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John Carlyle Sherrill, III, SHERRILL & CAMERON, PLLC, Salisbury,
North Carolina, for Appellant. Ripley Rand, United States
Attorney, Michael F. Joseph, Assistant United States Attorney,
Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Ricky Moore pled guilty to being a felon in possession

of    a   firearm      in    violation         of   18        U.S.C.    §§ 922(g),           924(a)(2)

(2006).       The       district       court        sentenced           Moore         to    twenty-one

months’ imprisonment, to run consecutively with a state sentence

imposed for violation of the terms of Moore’s probation.                                               On

appeal,     Moore       argues       that        the      district          court          abused     its

discretion        by    imposing          a     consecutive            sentence.              For     the

following reasons, we affirm.

             We review a sentence for reasonableness, applying a

deferential       abuse        of    discretion           standard.              Gall       v.   United

States,     552     U.S.      38,    51       (2007);         see    also       United       States    v.

Diosdado–Star, 630 F.3d 359, 363 (4th Cir.), cert. denied, 131

S. Ct. 2946 (2011).             We first review for significant procedural

errors, including whether the district court failed to consider

the § 3553(a) factors.                 Gall, 552 U.S. at 46.                          If we find a

sentence procedurally reasonable, we then consider substantive

reasonableness, applying a totality of the circumstances test.

Id.       Finally,      where,       as       here,      the        sentence      is        within    the

Guidelines        range,       the        court         may     apply       a     presumption         of

reasonableness.          Id.

             Moore          contends       that         his     sentence         is        procedurally

unreasonable        because         the       district         court     did      not       explicitly

consider     the       factors       in       the   commentary           to      U.S.       Sentencing

                                                    2
Guidelines     Manual    (“USSG”)     § 5G1.3(c)        (2011)     for     imposing      a

sentence on a defendant already subject to an undischarged term

of    imprisonment.        A    district       court       “need    not     engage     in

ritualistic incantation in order to establish its consideration

of a legal issue.        It is sufficient if . . . the district court

rules    on     issues     that      have      been        fully     presented        for

determination.          Consideration         is     implicit      in     the    court's

ultimate ruling.”        United States v. Davis, 53 F.3d 638, 642 (4th

Cir. 1995) (dealing with the district court’s alleged failure to

consider      Guidelines       policy       statements        when        revoking      a

defendant’s supervised release).               The central issue at Moore’s

sentencing hearing was whether to impose a consecutive sentence;

the   issue    was     fully   presented       and    argued.           Therefore,     we

conclude that Moore’s sentence is procedurally reasonable.

              Moore also contends that the district court did not

provide sufficient reasons for imposing a consecutive sentence.

We disagree.         The district court explained that it believed a

consecutive     sentence       was   necessary        to    give    effect       to   the

punishment imposed for the crime that Moore had committed, which

was separate from the sentence imposed as a result of his parole

violation.        We     discern     no     infirmity        in    this     reasoning.

Therefore,      we     conclude      that      Moore’s        sentence          is    also

substantively reasonable and that the district court did not

abuse its discretion.

                                          3
            Accordingly, we affirm the judgment of the district

court.     We dispense with oral argument because the facts and

legal    contentions   are   adequately   presented    in   the    materials

before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                    AFFIRMED




                                    4